Citation Nr: 0113982	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 14, 1973, to June 
27, 1973, for a total of one month and 13 days.

This appeal arises from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that determined 
that new and material evidence had not been submitted to 
reopen a service connection claim for a nervous condition to 
include schizophrenia (claimed as a nervous breakdown).  The 
veteran testified before the Board of Veterans' Appeals 
(Board) in March 2001.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  A November 1975 rating action denied service connection 
for a mental disorder on the basis that the veteran exhibited 
a character and behavior disorder in service, which was not 
an acquired (psychiatric) disability for VA purposes.  The 
veteran was notified of the rating action later that same 
month, but did not appeal.

3.  The evidence submitted subsequent to the November 1975 
rating action includes clinical records dated from 1975 to 
1984 reflecting treatment for schizophrenia and bipolar 
disorder (acquired psychiatric disability).  


CONCLUSIONS OF LAW

1.  The November 1975 rating action denying service 
connection for a mental disorder is final.  38 U.S.C. § 4005 
(1972); 38 C.F.R. § 19.153 (1975); currently 38 U.S.C.A. 
§ 7105 (West 1991); 20.302, 20.1103 (2000). 

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disability, to 
include schizophrenia.  38 U.S.C.A. § 5108(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5013A, 5107); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service connection claim for a mental disorder 
was previously denied by the RO in November 1975.  As a 
result, service connection for that disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion that overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is available for a disability resulting 
from an injury or disease incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  Since the veteran served fewer than 90 days on active 
duty, he is not entitled to the presumption of service 
connection available for disabilities that are manifested to 
a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. § 1112(a) (West 1991 & Supp. 2000) 
(in pertinent part, making this presumption contingent on 
time spent in active service).  Therefore, the evidence that 
is newly submitted would have to pertain specifically to 
whether a disability has resulted from an injury or disease 
incurred or aggravated during active duty.

The veteran was separated from service because of 
maladaptation that was not due to a mental disorder, but that 
was due to a disorder of character and behavior which 
rendered him unsuitable.  The basis for the RO's November 
1975 denial of the claim for service connection was that the 
veteran had manifested character and behavior disorder, a 
constitutional or developmental abnormality that was not a 
disability under the law.  See 38 C.F.R. § 4.9 (2000).

The newly submitted evidence includes medical records from 
the Northeast Florida State Hospital.  The veteran was 
treated for acute schizophrenic episode from January 1975 to 
March 1975, for schizophrenia (hebephrenic type) from March 
1976 to June 1976, and for schizophrenia (paranoid type) from 
December 1978 to January 1979.  He was also admitted and 
treated for bipolar disorder, manic type, between October 
1983 and February 1984.

The veteran also testified at a hearing before the Board in 
March 2001.  At that hearing, he indicated that he was 
affected psychologically by the nature of his separation from 
active service.

The RO also attempted to obtain copies of treatment records 
from the North Florida Evaluation and Treatment Center, but 
was informed that those records were no longer in their 
system.  The Florida State Hospital similarly informed the RO 
that it had destroyed any records that it may have possessed.

The documents describing treatment of schizophrenia and a 
bipolar were not available for VA review in November 1975, 
and are not merely cumulative or redundant of the evidence 
then of record.  Moreover, inasmuch as the evidence tends to 
show that the veteran has an acquired psychiatric disability, 
the Board is satisfied that the evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of his claim.  The claim is 
therefore reopened.  To this limited extent, the appeal is 
granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

A claim for service connection for a psychiatric disability, 
to include schizophrenia, is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to reopen the service connection claim for a 
psychiatric disability, to include schizophrenia, the Board 
will now remand the veteran's claim to the RO for additional 
evidentiary development.  

As noted above, the veteran was treated for schizophrenic 
mental disorders commencing in January 1975.  A Department of 
Veterans Affairs (VA) examination is necessary to determine 
the relationship, if any, of the post-service diagnoses of 
schizophrenia to the veteran's active service.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must schedule the veteran 
for a VA psychiatric examination to 
assess the nature and etiology of any 
psychiatric disability.  The examiner 
should indicate whether it is more 
likely, less likely or as likely as not  
that any current acquired psychiatric 
disability had its onset during active 
service or is otherwise related to his 
period of active service.  All 
pertinent examinations should be 
conducted at this time.  The veteran's 
claims folder must be made available to 
the examining physician.  The examining 
VA physician should review the 
veteran's claims folder and his entire 
medical history.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the veteran's claim 
for service connection for a psychiatric 
disability, to include schizophrenia, 
may be granted.  If the decision remains 
adverse to the claimant, the claimant 
and his representative must be furnished 
with a supplemental statement of the 
case.  The case should thereafter be 
returned to the Board for further 
review, as appropriate.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2000).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


